FILED
                             NOT FOR PUBLICATION                            SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CAREY DWAYNE DORSEY,                             No. 11-55059

               Plaintiff - Appellant,            D.C. No. 3:10-cv-02264-JAH-
                                                 CAB
  v.

CATHOLIC HEALTH CARE WEST                        MEMORANDUM *
MERCY HOSPITAL AND MEDICAL
CENTER,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Carey Dwayne Dorsey appeals pro se from the district court’s judgment

dismissing his action alleging violations of the Americans with Disabilities Act




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“ADA”) and the Rehabilitation Act. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915(e)(2). Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Dorsey’s action without prejudice

because Dorsey failed to allege facts sufficient to establish a prima facie case of

disability discrimination, including that he was disabled within the meaning of the

ADA or the Rehabilitation Act. See Walton v. U.S. Marshals Serv., 492 F.3d 998,

1003 n.1, 1005 (9th Cir. 2007) (noting that same analysis applies under the ADA

and the Rehabilitation Act and discussing requirements for prima facie case and the

meaning of disabled under those statutes).

      We do not consider Dorsey’s Title VII claim because Dorsey raises it for the

first time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                           2                                    11-55059